UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1812



KAMRAN TAVAKOLI-NOURI,

                                              Plaintiff - Appellant,

          versus


NAZANIN MEHDIZADEH, a/k/a Nina Farhadi, a/k/a
Sakineh N. Tavakoli-Nori; NOSRAT GHORBANKHANI,
a/k/a Nancy Tavakoli; HAMID MEHDIZADEH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-78-2)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kamran Tavakoli-Nouri, Appellant Pro Se.     William Mark Gruel,
WILLIAM MARK GRUEL, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kamran   Tavakoli-Nouri    appeals    the   district    court’s   order

dismissing his civil action.       We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.            See Tavakoli-

Nouri v. Mehdizadeh, No. CA-02-78-2 (E.D. Va. filed July 19, 2002

& entered July 22, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2